DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           TONY J. YOUNG,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2420

                               [April 15, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 2013CF001045A.

   Tony J. Young, Sneads, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.